       Case 1:19-bk-10202-VK Doc 13 Filed 02/12/19 Entered 02/12/19 16:41:13                                           Desc
                          Ntc/Ord Rqrng Status/Apprnce Page 1 of 1
Form nors−nors VAN−66
Rev. 12/09

                                            United States Bankruptcy Court
                                              Central District of California
                                         21041 Burbank Blvd, Woodland Hills, CA 91367−6603

   NOTICE OF ORDER REQUIRING FILING OF STATUS REPORT AND APPEARANCE AT STATUS
  CONFERENCE OR THE CASE WILL BE DISMISSED OR CONVERTED FOR FAILURE TO COMPLY


    DEBTOR(S) INFORMATION:                                                 BANKRUPTCY NO. 1:19−bk−10202−VK
    Besorat Investments, Inc.                                              CHAPTER 11
    SSN: N/A
    EIN: 81−5395467
    638 Lindero Canyon Rd #420
    Oak Park, CA 91377



Notice is hereby given that a hearing will be held before the judge assigned to this case at:

              Date:                  3/14/2019
              Time:                  1:00 PM
              Location:              21041 Burbank Boulevard, Courtroom 301
                                     Woodland Hills, CA 91367

The above−named debtor(s) and to the attorney of record are hereby ordered to file a status report and appear at the above
status conference. If the report is not filed timely or the debtor(s) do not appear at the status conference or other cause exists,
the case may be dismissed or converted pursuant to 11 U.S.C. Section 1112(b).
Any papers filed in response to this order must be filed with the Clerk of The Court no later than 14 calendar days before the
above hearing on this order.




                                                                                 For The Court,
Dated: February 12, 2019                                                         Kathleen J. Campbell
                                                                                 Clerk of Court




(Form nors−nors VAN−66) Rev. 12/09                                                                                         13 / PGN
